United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 06-30610
                             Conference Calendar

RONNIE R CEASAR

                                            Plaintiff-Appellant

v.

DOUGLAS G HOLT; SHARON PARSONS; KENNETH CHOUDHURY;
CYNTHIA E LYNCH; JAMES L LLORENS; DAMIEN EJIGIRI; MYLON
WINN

                                            Defendants-Appellees


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:05-CV-1402


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Ronnie R. Ceasar appeals the district court’s dismissal of his civil rights
action pursuant to 28 U.S.C. § 1915(e)(2)(B) as frivolous and for failure to state
a claim upon which relief may be granted. He argues that he stated a viable due
process claim against the defendants because he was dismissed from the
graduate school of Southern University without a hearing.            Ceasar also
challenges the district court’s imposition of sanctions requiring him to obtain


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 06-30610

leave of court and to prepay the filing fee before filing future litigation. He
asserts that the imposition of sanctions was improper because he had not been
shown to be a habitual litigator.
      As Ceasar was dismissed from Southern for academic reasons, due process
did not require that he receive a hearing. See Shaboon v. Duncan, 252 F.3d 722,
730 (5th Cir. 2001). Ceasar’s submissions show that he was given notice that his
academic progress was unsatisfactory and that the decision to dismiss him was
careful and deliberate. Assuming arguendo that Ceasar had a protected liberty
interest at stake, his filings show that he received all of the process that was
due. See Bd. of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 85 (1978).
      The present case was the fifth case Ceasar filed in the Middle District of
Louisiana that had been summarily resolved in favor of the defendants. Ceasar
was previously sanctioned by the Western District of Louisiana for filing
excessive frivolous litigation. The district court did not abuse its discretion by
sanctioning Ceasar. See Murphy v. Collins, 26 F.3d 541, 544 (5th Cir. 1994).
      AFFIRMED.




                                         2